Sanders, J.
(dissenting in part, concurring in part) — I dissent from the majority opinion insofar as it affirms a trial court order which, in effect, orders a massive diversion of tax dollars to provide housing for low-income families. The majority finds a private right to compel this result in RCW 74.13.031(1) and provisions of the juvenile court act, RCW 13.34.
I. RCW 74.13.031(1)
This statute provides:
The department [of social and health services] shall have the duty to provide child welfare services as defined in RCW 74.13.020, and shall:
(1) Develop, administer, supervise, and monitor a coordinated and comprehensive plan that establishes, aids, and strengthens services for the protection and care of homeless, runaway, dependent, or neglected children.
RCW 74.13.031(1). The threshold question is whether DSHS complied with this statute. If it did, we need not consider whether these plaintiffs have standing to prosecute the action since, even if they lacked standing, the result would be no different: reversal of the trial court and dismissal of their claim.
Let us begin by accepting all the usual rules of statutory construction as set forth by the majority, Majority at 904 and 905, and attempt to give the statutory text its ordinary meaning within its grammatical context. I initially posit, as patently obvious, the section at issue directs the Department of Social and Health Services (not the recipient or the court) to make a plan of a particular kind and then carry it out. The trial court conceded the department had indeed fulfilled its statutory responsibility, at least to the extent that it had actually drafted a *934plan in the form of Defendant Exhibit 1 (State of Washington Child Welfare Plan FY 1994 - 1997 (Sept. 1993)) and Defendant Exhibit 5 (Comprehensive Plan to Coordinate Services for Homeless Children and Families (July 1993)). Br. of Resp’ts and Cross-Appellants (App. 1, Tr. of the Ruling of the Honorable Judge Ann Schindler at 5 (Oral Op.) (July 28, 1994)). The issue thus boils down to whether or not this "plan” comprised of these two documents violates the statutory mandate that it be coordinated, comprehensive, and that it establish, aid, and strengthen services "for the protection and care of homeless, runaway, dependent, or neglected children.” The trial court obviously concluded that the plan was insufficient in some undefined respect as it entered the following order which is the subject of this appeal:
IT IS HEREBY ORDERED that DSHS shall submit to the court and to the plaintiffs a coordinated and comprehensive plan that establishes, aids and strengthens services for homeless families and their children within 5 months of the entry of this order;
IT IS FURTHER ORDERED that the court will hold further hearings or require the submission of additional material as it finds to be necessary for its determination and monitoring of the plan’s adequacy ....
Clerk’s Papers (CP) at 1627 (Findings of Fact, Conclusions of Law and Order at 7 (Mar. 6, 1995)) (emphasis added). The trial court order does not tell us exactly what is wrong with the current plan or exactly what should replace it. It seems to speak in code.
Appellant DSHS claims the trial court erred with respect to the subtle yet all important change from its admitted statutory duty to plan for services for "homeless . . . children” to a wholly new and different undertaking to plan for the provision of services to homeless "families.” Br. of Appellants at 1 (Assignment of Error A-l) ("The trial court erred in ruling that the term homeless children means children of homeless families . . . .”).
*935It is a fair reading of the record to conclude that the entire proceeding in the court below was premised on the proposition that the statute at issue requires DSHS to exceed its rather clear statutory responsibility to plan for services to mitigate the needs of homeless children by, in addition, also undertaking the completely separate and more onerous obligation of planning to meet the housing needs of the families from which these children emanate.
Although the trial court findings, conclusion, order, and oral opinion are not a picture of clarity in this regard, I note the trial court finds fault only with the subject plan in terms of its alleged failure to adequately provide or plan for the "care of homeless children,” Oral Opinion at 5, as well as the trial court’s apparent intent to equate the "homeless children” with houseless families. Such is quite manifest in its February 16, 1994 Order on Cross Motions for Summary Judgment (e.g., "[hjomeless children include children who are members of homeless families,” CP at 981) as well as the operative order itself which similarly uses the term "homeless families.” Findings of Fact, Conclusions of Law and Order at 7 (Mar. 6, 1995).
By ordering DSHS to return with a new plan to increase services to "homeless families,” it therefore appears the trial court expects DSHS to not only . . . reach behind the "homeless children” to find their antecedent families but also to render services which cost money to those families, e.g., write them a check, pay their rent, or what have you. In other words, it would appear to be inadequate in the eyes of the trial court to simply announce in the "plan” that the taxpayers of this State have simply not seen fit to allocate public funds directly or indirectly to the families of "homeless children” as that is the position, more or less, with which the plaintiffs found fault in the first instance.
If the plaintiffs here have standing to pursue such an end it is because they would benefit from it. However I find no benefit inuring to the plaintiffs from a result which would be unacceptable to them yet achieved through *936procedures internal to DSHS other than those currently employed. Thus plaintiffs’ standing is limited, if they have it at all, to complaints they might posit about the final result of the plan rather than how the department internally developed the plan. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 2136, 119 L. Ed. 2d 351, 364 (1992) (to have standing, a plaintiff must suffer an "injury in fact,” that is an invasion of a legally protected, concrete and particularized interest).
Turning then to the residual issue, does the failure of DSHS to plan and/or provide services to "homeless families” violate the statute, I would answer no.
As a matter of fact, the clear language of the statute contemplates services be planned (provided?) for children who are, in fact, homeless. Although it strikes me that a "homeless” child may or may not be a "houseless” child, the distinction is not particularly pertinent for the purpose of the statute since it clearly provides that services be planned for a child once he or she is homeless. ("[Sjervices for the protection and care of homeless, runaway, dependent, or neglected children.” RCW 74.13.031(1).) I posit it is entirely reasonable for the State to construe this statutory duty to require it to plan, and in some cases provide, to meet the needs of those children whose needs are not met by their responsible parents, for whatever reason. However, that is precisely what the State has done in its comprehensive plan to coordinate services for homeless children and families. Defendant Exhibit 5. As a matter of fact even a cursory reading of the document demonstrates that the department has far exceeded its minimum statutory obligation as the document plainly provides services to the antecedent family unit to "prevent the out-of-home placement of children.” Defendant Exhibit 5, at 1. The document expressly provides
[CJhildren will not be removed from the custody of a parent, or prevented from returning to the custody of a parent, solely on the basis of the family’s homelessness, residence in *937a shelter or in sub-standard housing. Child placement should not occur unless there is reason to believe the child is at risk of harm due to abuse, neglect, abandonment or the parent’s inability to provide adequate care and DSHS has made reasonable efforts to alleviate the conditions that make out-of-home placement necessary.
Id. In excess of its statutory responsibility the plan summarizes income assistance that is available to families in the form of AFDC, general assistance, food stamps, consolidated emergency assistance program, and additional requirements. Id. at 2-3.
The plan provides for services to children, including case management services, services which prevent or shorten foster care placement, home-based services, family reconciliation services, homebuilders family preservation services, home support specialists, domestic violence programs, independent living services, street youth programs, foster care placement services, and homeless child care. The plan goes on to detail other services which indirectly impact homelessness, including child care services, adoption support services, Indian child welfare services, juvenile rehabilitation services, refugee assistance, mental health services, alcohol and substance abuse services, vocational rehabilitation services, and medical assistance.
The plan has a section on "proposed enhancements” relating to service enhancements for AFDC families with children at risk of abuse and neglect which include short-term placements, community resource coordination, liaison with public housing authorities, parental notification, coordination between DSHS social service divisions, and training. How the majority of this court can claim that Defendant Exhibit 5 Get alone Defendant Exhibit 1) does not fulfill the statutory requirement which, after all, directs the department, not the court, to devise the plan escapes me. What is statutorily wrong with this plan? What is the State supposed to do to correct the deficiency? The majority won’t tell.
*938Rather in the final analysis, the majority is judicially imposing a legal obligation upon the taxpayers of the State of Washington to undertake a massive new welfare program to provide housing for low-income families. However such is not a judicial function. It is a legislative one. The trial court, and the majority of this court, are not only legislating from the bench but also requiring massive new appropriations not authorized by the Legislature. This we cannot do. Hillis v. Department of Ecology, 131 Wn.2d 373, 389-90, 932 P.2d 139, 147-48 (1997) ("While it may be very tempting for this Court to order the Legislature to appropriate . . . funds . . ., such action would violate the separation of powers doctrine .... Just because we do not think the legislators have acted wisely or responsibly does not give us the right to assume their duties or to substitute our judgment for theirs.”).
Moreover, as the department correctly notes, the Legislature, in passing the Affordable Housing Program, Title 43, chapter 185A, and the Washington Housing Policy Act, Title 43, chapter 185B, specifically addressed homelessness and the lack of sufficient low-income housing in this State. In so doing it provided that the funding and responsibility for these efforts would be directed to the Department of Community, Trade, and Economic Development, not the Department of Social and Health Services. See RCW 43.185A.030(1) ("Using moneys specifically appropriated for such purpose, the department [of community, trade and economic development] shall finance in whole or in part projects that will provide housing for low-income households.”).
The Legislature alone decides to what extent child welfare services will be funded. The decisions of the trial court and the majority contravene the policy and appropriation decisions of the elected representatives of the people. Absent evidence that such decisions conflict with the dictates of the state or federal constitutions, this court has no authority to second-guess the Legislature’s appropriation decisions. In so doing, we tread into areas *939where our competence and capabilities are at a minimum. See Missouri v. Jenkins, 515 U.S. 70, 132, 115 S. Ct. 2038, 2070, 132 L. Ed. 2d 63 (1995) (Thomas, J., concurring) ("When we presume to have the institutional ability to set effective . . . budgetary, or administrative policy, we transform the least dangerous branch into the most dangerous one.”).
II. RCW 13.34—Juvenile Court Act
Like the trial court, the majority also tries its hand at redrafting the juvenile court act, RCW chapter 13.34.
RCW chapter 13.34 governs dependencies, guardian-ships, and termination of parental rights proceedings. It sets forth the procedures concerning "Dependency of a Child and the Termination of a Parent and Child Relationship.” RCW 13.34.010. The statute addresses emergency and temporary shelter care, directing the juvenile court that "[a]fter consideration of the specific services that have been provided,” the court must find that "reasonable efforts have been made to prevent or eliminate the need for removal of the child from the child’s home and to make it possible for the child to return home . . . .” RCW 13.34.060(8)(a) (emphasis added). From this language, the majority concludes the juvenile court has the authority to order the department to provide a houseless family some form of assistance to secure adequate housing in those cases where houselessness is the primary reason for the placement or continuation of a child in foster care.
In re Welfare of J.H., 75 Wn. App. 887, 889, 880 P.2d 1030 (1994), review denied, 126 Wn.2d 1024, 896 P.2d 63 (1995), addressed "the power of a juvenile court to order the Department of Social and Health Services to provide unbudgeted funds to house a homeless mother and her four dependent children who may otherwise be subject to placement in foster care.” The appellate court held the juvenile court did not posses such authority because " '[t]he decision to create a program as well as whether and to what extent to fund it is strictly a legislative preroga*940tive.’ ” Id. at 894 (quoting Pannell v. Thompson, 91 Wn.2d 591, 599, 589 P.2d 1235 (1979). Consequently, the court concluded,
[t]he mother’s argument that expenditures for housing assistance are more cost effective in the long run than placing children in foster care is for the Legislature to consider. The [trial] court’s order requiring the Department to provide $1,200 in cash to secure private housing for this family in order to avert the possibility of foster home placement not only presumes the availability of $1,200 that the Legislature has not appropriated, but also presumes the court’s ability to administer an open-ended housing assistance program for similarly situated families.
In re J.H., 75 Wn. App. at 894 (footnotes omitted).
The resolution of the case at hand hinges in part on whether J.H. is still good law. The Court of Appeals’ decision is concise and unequivocal: the juvenile court does not have the authority to order the department to provide housing assistance to homeless families. Yet somehow the majority concludes the trial court does have this authority yet it does not disapprove J.H. It instead concludes that J.H. "does not hold that a juvenile court lacks authority to determine that 'reasonable efforts’ may include housing assistance of some kind.” Majority at 923. But that is exactly what J.H. says. J.H. says the decision to create and fund a program is strictly a legislative prerogative, and because the Legislature did not provide funding for housing assistance to the department, the juvenile court lacked the authority to order such assistance. To say the Court of Appeals held otherwise is disingenuous.
The "reasonable efforts” language in RCW 13.34.060(8)(a) applies to cases where the department seeks to place the child in foster care. If the juvenile court finds the department has not made "reasonable efforts,” it can deny the department’s request to place the child in foster care. The juvenile court’s limited power to order services does not mean it is obliged to ignore the connection between foster placement and a family’s homelessness. As *941the Court of Appeals in J.H. noted, the juvenile court has the authority to confront this dilemma
not with the tools of appropriation and administration . . . but by means of its authority as a court. The court has indisputable authority over the parties, as well as statutory authority to require that an individualized service plan proposed for a dependent child do a better job of meeting critical needs. The court has the power to compel the attendance in the courtroom of the caseworker, or his or her supervisor, or even the Secretary of the Department, as frequently as necessary until the agency acts with the urgency and effectiveness that the particular needs of the children demand.
In re J.H., 75 Wn. App. at 895.
Moreover, the decision in J.H. is reinforced by our recent decision in Hillis. As noted above, Hillis explicitly reaffirmed that a court cannot force an arm of the executive to perform a duty for which the Legislature has not provided funding. J.H. also operated upon this premise. The majority ignores Hillis and rewrites the holding in J.H.
The majority’s decision amounts in the end to little more than judicial taxation. It identifies a social problem, delineates the steps it feels are necessary to address the problem, and orders the executive branch to expend public moneys to enforce its decision. However, this is the role of the Legislature, not the courts. "Under our Constitution, judges do not have the power to tax. When they are seen to be taxing, citizens come to feel. . . that they have lost control of their government.” Fairness in Judicial Taxation Act of 1996: Hearings on S. 1817 Before the Sub-comm. on Admin. Oversight and the Courts of the Senate Comm. on the Judiciary, 104th Cong. 2d Sess. 49 (1996) (Statement of Roger Pilón, Senior Fellow & Director, Ctr. for Const. Studies, Cato Inst., Wash. D.C.).
Conclusion
"[A] house is not a home.” Keel v. Keel, 225 Va. 606, 303 *942S.E.2d 917, 922 (1983). The majority opinion represents an attempt by the judiciary to solve a massive societal problem of houselessness. It attempts to do this by ordering the executive branch to provide cash assistance to houseless families to enable them to obtain "affordable housing.”8 In so doing, it ignores the actual dictates of the Legislature and rewrites the holding of an on-point decision of the Court of Appeals. The court is not the place to write public policy.
Our Constitution leaves such responsibilities to the Legislature. Because the Legislature did not authorize the *943department to undertake the tasks the majority has assigned, I would reverse the decision of the trial court and remand for entry of judgment consistent with this opinion.

This rather unimaginative solution demonstrates exactly why courts are ill-equipped to create effective public policy. The majority operates from the premise that homelessness derives from the disappearance of “low cost private housing.” There is considerable debate as to the reason we may lack affordable housing. Even if we look beyond the contribution of such factors as mental illness, drug and alcohol abuse, and deinstitutionalization to solely housing issues, there are numerous problems which the majority’s solution fails to address. What makes affordable housing rare is not the inaction of the government, but rather actions the government takes that restrict housing availability. "Government action . . . does not seem to have much impact on the availability and affordability of housing. Private construction does.” William Tucker, The Excluded Americans: Homelessness and Housing Policies 70 (1990). Any action taken by government which provides a disincentive to private housing construction restricts available housing, driving up the cost of the housing that remains, and strands more people who are unable to secure inexpensive housing.
Faced with the dilemma of a general glut of housing in the face of homelessness, many people have argued instead that it is not just housing, but "affordable housing,” that is the problem. In a way, the argument begs the question. Housing is housing and the only thing that makes it affordable is if there is plenty of it. Where there is ample housing, as in Phoenix, for example, it is likely to be relatively cheap, even when it is brand-new. Where housing is scarce, on the other hand, as in New York, people will pay remarkably high prices for accommodations that are often remarkably dilapidated.
Thus, to argue that it is not housing but only "affordable housing” that is the core of the dilemma is a bit like arguing that the poor can’t get major loans from banks because there is a shortage of "affordable money.”
Id. at 22. Any factor that prevents housing developers from realizing a full return on residential construction drives up the cost of housing, discourages new construction, and inevitably results in more homeless people. Governmental actions such as rent control, exclusionary zoning, and impact fees make housing less available and more expensive because they drive up construction costs and restrict supply of building sites—unless, of course, our majority thinks it can overrule the law of supply and demand—which is about as likely as repealing the law of gravity.